DETAILED ACTION
	This office action is in response to the filed application 17/499,404 on October 12, 2021 with foreign priority from Japan on October 16, 2020. 
	Claims 1-15 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 12, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linhardt (US 8572742) in further view of Abbondanzio et al. (US 2003/0140267).     

In regard to claim 1, Linhardt teaches an information processing apparatus comprising: 
a first memory configured to store a program to be executed by the processor (master boot module, fig. 2, 202); 
a detector configured to detect modification of the program stored in the first memory (repair module determines whether the master boot module is infected with malware, col. 5 lines 8-16, lines 60-68); 
a second memory configured to store a recovery program for recovering the program in response to the detector detecting modification of the program (the preparation module creates the uninfected copy by retrieving it from a security server or another entity, col. 5 lines 35-60). 
Linhardt does not explicitly teach but Abbondanzio et al. teach a processor configured to store an operation history of the information processing apparatus as a log; a third memory configured to store information indicating the modification of the program detected by the detector, wherein the processor stores as the log the information stored in the third memory (configured to detect the tamper mechanism state and update the insertion following a power event such that the insertion log update, para.7).  
It would have been obvious to modify the apparatus of Linhardt by adding Abbondanzio et al. logging insertions/removal.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in logging update of events (abstract). 

In regard to claim 3, Linhardt teaches the information processing apparatus according to Claim 1, wherein the detector recovers the program stored in the first memory using the recovery program (repair module repairs the infection by removing the malware by replacing the master boot volume with the uninfected copy of the master boot volume, col. 6 lines 11-25).  

In regard to claim 5, Linhardt does not explicitly teach but Abbondanzio et al. teach the information processing apparatus according to Claim 1, wherein the detector and the third memory are connected via a general-purpose input/output (GPIO) signal, and wherein the detector controls a level of the general-purpose input/output (GPIO) signal in accordance with a detection result of modification of the program (local service processor connected to GPIO port is configured to provide support for main processor, para. 17).
	Refer to claim 1 for motivational statement. 

In regard to claim 6, Linhardt teaches the information processing apparatus according to Claim 1, wherein the processor executes the program stored in the first memory or a recovered program stored in the first memory (check if the master boot module is infected, either replace the master boot module with the uninfected copy or restore the volume boot module and reboot the client, fig. 4, 410, 412, 414, 416).
Linhardt does not explicitly teach but Abbondanzio et al. teach after executing the program or the recovered program, the processor refers to the third memory and stores as the log the information stored in the third memory (configured to detect the tamper mechanism state and update the insertion following a power event such that the insertion log update, para.7).  
Refer to claim 1 for motivational statement. 

**************************************
Claims 2, 4, 7, 9, 11-15 Linhardt (US 8572742) in further view of Abbondanzio et al. (US 2003/0140267) in further view of Booth et al. (US 2007/0300207). 

In regard to claim 2, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 1, wherein the detector resets the processor and cancels the reset of the processor after detecting no modification of the program stored in the first memory (validates the boot code before allowing the CPU to execute, control logic control the reset signal to the CPU and hold the CPU in reset in response to a power on signal thereby preventing the CPU from executing instructions, para. 23, if the boot code validation operation succeeds, then the CPU is allowed to operate normally, para. 22, 28).  
It would have been obvious to modify the apparatus of Linhardt and Abbondanzio et al. by adding Booth et al. boot validation.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in boot validation (para. 21-24). 

In regard to claim 4, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 3, wherein the detector cancels the reset of the processor after detecting no modification of the recovered program stored in the first memory (if the boot code validation operation succeeds, then the CPU is allowed to operate normally, para. 22, 28).  
 Refer to claim 2 for motivational statement. 

In regard to claim 7, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 1, wherein the processor changes the information stored in the third memory to an initial value (preprogrammed hash value stored in the secure NV device, para. 21).  
Refer to claim 2 for motivational statement.

In regard to claim 9, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 8, wherein the detector stores key information, and wherein the detector executes the program stored in the second memory, the program being determined to have been unmodified using the key information (boot validation device may read the boot from the firmware and the preprogrammed hash value from the secure NV device… where a keyed hash algorithm is used, para. 27).  
Refer to claim 2 for motivational statement.
In regard to claim 11, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 1. wherein the detector is allowed to select the second memory as a read-target memory, and the processor is not allowed to select the second memory as a read-target memory (the secure NV device may store secure data used to perform the boot validation … example of a secure NV device that is destroyed or rendered unreadable if there is an attempt to modify the data stored therein, para. 20).  
Refer to claim 2 for motivational statement.

In regard to claim 12, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 11. wherein the detector is connected to a chip select signal for selecting the second memory, and the processor is not connected to the chip select signal (the boot validation device may read the boot code from the firmware storage device and the hash value from the secure NV device, fig. 2, 250, 230, 240, para. 27).  
Refer to claim 2 for motivational statement.

In regard to claim 13, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 12. wherein the detector is connected to the chip select signal for selecting the second memory and a chip select signal for selecting the first memory different from the chip select signal for selecting the second memory (the boot validation device may read the boot code from the firmware storage device and the hash value from the secure NV device, fig. 2, 250, 230, 240, para. 27).  
 Refer to claim 2 for motivational statement.
In regard to claim 14, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 1, further comprising: a printer configured to print an image on a storage medium (printer unit that prints image data on the surface of a paper sheet, para. 30).  
Refer to claim 2 for motivational statement.

In regard to claim 15, Linhardt and Abbondanzio does not explicitly teach but Booth et al. teach the information processing apparatus according to Claim 1, further comprising: a reader configured to read an image on a document (the scanner unit reads an image on the surface of a paper sheets, para. 30).
Refer to claim 2 for motivational statement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Krishnegowda et al. (US 2022/0284105) GPIO and cancel a reset state of a processor
Plusquellic (US 2020/0342112) detect tamper attacks
Liguori et al. (US 2018/0165455) GPIO and reset signal from reset controller
Blankenburg et al. (US 2018/0031632) GPIO and recovery actions
Kashyap et al. (US 9,203,862) management of malware
Litvin (US 9147075) log tampering actions
Turbin (US 2011/0219453) prevent code install malware
Sutton et al. (US 7,877,809) clean boot system
Wenzinger et al. (US 2009/0013409) malware removal
Cohen et al. (US 2008/0040580) GPIO used in test and debug
Shih (US 2007/0174704) GPIO and recovery mode BIOS 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        HYPERLINK "mailto:Loan.truong@uspto.gov" Loan.truong@uspto.gov